

Exhibit 10.2
 
                    August 14, 2009
 
ClearPoint Business Resources, Inc.
1600 Manor Drive, Suite 110
Chalfont, PA  18914


Re:  Waiver Letter
 
Dear Sirs:
 
Reference is made to (a) the Revolving Credit and Term Loan Agreement dated as
of June 20, 2008 (the “Original Agreement”) by and between ComVest Capital, LLC
(the “Lender”) and ClearPoint Business Resources, Inc. (the “Borrower”), and (b)
the Amended and Restated Revolving Credit Agreement (the “Amended Agreement”)
being executed and delivered by the Lender and the Borrower on the date hereof.


On the date hereof, prior to giving effect to the transactions contemplated by
the Amended Agreement, there exist Events of Default under the Original
Agreement consisting of the failure to pay certain principal installments
required under the Term Note (as amended) issued pursuant to the Original
Agreement, failure to make interest payments which were due and owing under the
Original Agreement on August 1, 2009 and the other Events of Default listed on
Exhibit A attached hereto (collectively, the “Existing Events of Default”).
 
Subject to the consummation of the transactions contemplated by the Amended
Agreement (including the payment in full of the Term Note out of the proceeds of
the initial Advance pursuant to the Amended Agreement), the Lender hereby waives
the Existing Events of Default, provided that the Borrower hereby agrees to pay
to the Lender, on March 31, 2010 (or sooner by reason of any further Event of
Default), (a) the difference between interest calculated at the default rate and
at the non-default rate under the Term Note on the outstanding principal balance
of the Term Note for the period from March 1, 2009 through the date hereof (the
“Default Period”), and (b) the difference between interest calculated at the
default rate and at the non-default rate under the original Revolving Credit
Note on the outstanding principal balance of the Advances (as defined in the
Original Agreement) from time to time during the Default Period.
 
Such payments shall be in addition to the outstanding principal balance of the
Term Note, and all unpaid accrued interest under the Term Note at the
non-default rate through the date hereof, which are payable out of the initial
Advance pursuant to the Amended Agreement.
 
Except for the Existing Events of Default, no other waiver is granted hereby,
and the granting of the within waiver in respect of the Existing Events of
Default shall not be construed or implied to mean that any waiver of any other
or further Event of Default (whether of like or unlike nature) will be granted
at any other time.
 

--------------------------------------------------------------------------------


 
Borrower acknowledges and agrees that all representations and warranties set
forth in the Amended Agreement executed and delivered on the date hereof are
true and correct in all respects on and as of such date.
 
By its countersignature below, the Borrower hereby acknowledges and agrees to
the foregoing..


Very truly yours,
 
COMVEST CAPITAL, LLC
   
By:
/s/ Gary E. Jaggard
 
Name: Gary E. Jaggard
 
Title:  Managing Director

Acknowledged, Confirmed and Agreed To:


CLEARPOINT BUSINESS RESOURCES, INC.
   
By:
/s/ Michael Traina
 
Name:  Michael Traina
 
Title:  CEO


 
2

--------------------------------------------------------------------------------

 

EXHIBIT A


ADDITIONAL EVENTS OF DEFAULT


1.           Various Events of Default arising under Section 7.01(e) of the
Original Agreement (and arising under any other applicable section of the
Original Agreement) as a result of Borrower’s default with respect to
Indebtedness for borrowed money owing to: (a) Fergco Bros pursuant to and in
connection with certain promissory notes executed by Borrower; (b)  Allison Drew
pursuant to and in connection with certain promissory notes executed by
Borrower; (c) B&N Associates pursuant to and in connection with certain
promissory notes executed by Borrower; (d) Matt Kingfield pursuant to and in
connection with certain promissory notes executed by Borrower; (e) Staffbridge
pursuant to and in connection with certain promissory notes executed by
Borrower; and (f) Blue Lake Rancheria pursuant to and in connection with certain
promissory notes executed by Borrower.


2.           Any Events of Default arising under Section 7.01(a) of the Original
Agreement as a result of Borrower failing to disclose any information required
to be disclosed by Sections 3.13 and 3.04 thereof, but only to the extent that
any such information not disclosed is disclosed in the Disclosure Schedules
delivered in connection with the Amended Agreement.

 
 

--------------------------------------------------------------------------------

 
 